DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is responsive to the amendment filed on 03/04/2021.
Claims 1-23 and 33-35 have been canceled.
Claims 24-32 are pending and rejected.

Examiner note:
For advance prosecution, Examiner attempted to contact the applicant’s representative, during the last few weeks, to do an Examiner’s amendment based on the Fig. 2 of the Applicant’s Specification.  However, no response was received from the applicant’s representative after multiple calls and voicemails.

Response to Arguments
Applicant’s arguments, with respect to the rejection under 35. U.S.C §112, have been fully considered and are persuasive.  The rejection have been withdrawn.
Applicant’s arguments, with respect to claim 24 rejected under 35 U.S.C 103, have been fully considered but the arguments were not found persuasive. 
Summary of Arguments to claim 24
	William does not teach or suggest:
a) bifurcating at least the data indicative of application response times resulting from user interactions with the plurality of applications running on the network system into one or more sequences of transactional data and one or more sequences of non-transactional data.
b) No such reasoning has been provided to combine teaching of Williams into the teaching of Saghier.
c)  Fails to explain in details:

- Why providing “the network data” of Williams into the computer network of Saghier would be beneficial or advantageous to the system of Saghier.
- How providing “the network data” of Williams into the computer network of Saghier would have been routine, predicable, or otherwise obvious to an ordinarily skilled artsan.
- How providing “the network data” of Williams into the computer network of Saghier would result in the exact invention claimed.
d) How and/or why “providing a summary of components” would cause Saghier to include the exact elements claimed (which it would not), it is submitted that a prima facie case of obviousness has not been presented.
e)  Why one of skill the art would seek to modify the system of Saghier to include the transaction network traffic and/or non-transactional network traffic for monitor summary health status of an historical model of network application health during a specified time interval.
f) fails to explain in detail how providing a plurality of selectable message files wherein a command message is provided for controlling the timing of the display of a message to the user into the computer network of Saghier would have been routine, predictable, or otherwise obvious to an ordinarily skilled artisan.

Argument a:
William does not teach or suggest:
bifurcating at least the data indicative of application response times resulting from user interactions with the plurality of applications running on the network system into one or more sequences of transactional data and one or more sequences of non-transactional data.
Response to the argument a:
that part of the collected data pertains to user interaction with an application ([0011-0012]); and that metrics obtained from the collected data relate to application response times. The “total response time” or “latency of transactions” ([0144]) in the context of user transactions involving distributed applications are equivalent to the claimed “application response times.”
	Saghier (Fig. 3, col 6, lines 31-34) teaches that computer performance data includes a variety of functions that measure various performance aspects of computer to provide an indication of the computer's performance ability.  Computer inputs received over a network.
	The fact that Applicant uses “bifurcating … into one or more sequences of transactional data and one or more sequences of non-transactional data” for a different purpose does not alter the conclusion that its use in a prior art device would be prima facie obvious from the purpose disclosed in the reference.  In re Lintner, 173 USPQ 560.  Williams ([0147] teaches that a server may bind two ports and use one port for transactional traffic such as HTTP traffic and may use another port for non-transactional after collecting network traffic data (see [0145]). Williams [0094] teaches that events may further include server response metrics such as bytes sent, bytes received, total response time and/or number of responses, among others.  These data of the events are contents of network traffic. Paragraph [0021] teaches that the collector applications are operable to generate events in a streaming data format. Events may be generated corresponding to the predefined monitoring time period.  These paragraphs indicate that the events, which are included the contents of network traffic, are streaming data, which are recognized by those skill in the art as being sequences of data,  as argued by the applicant (see remark page 5).
Williams teaches that the events are generated in a steaming data format, which is implicitly as sequences of data.  However, Williams does not explicitly teach the events, which includes the content of network traffic, are subsequence network traffic.  The reference of De was applied to teach that the data is “one or more sequences of transactional data and one or more sequences of non-transactional data”.  De (see paragraph [0004]) teaches that one of the non-transaction messages is selected for display to the user and the selected non-transaction message is displayed within the sequence of transaction messages.  This paragraph indicates that for each sequence of transaction message, there is a non-transaction message.  That is, the non-transaction message and the transaction message are subsequences messages.  Paragraph [0010] further teaches that a configuration file is arranged to control selection of non-transaction messages over a specified time period. During the specified time period a subsequent configuration file for a subsequent time period is provided to the transaction terminal.  This paragraph indicates that the configuration file selects non-transaction messages for displaying to a user.  Because it is a subsequent configuration file for a subsequent time period provided to the transaction terminal, the selecting non-transaction message is also a subsequent message, which is displayed within the sequence of transaction messages.
	The combination of Saghier, Williams, and De teach the limitation above.

Argument b:
No such reasoning has been provided to combine teaching of Williams into the teaching of Saghier.
Response to the argument b:
	In response to Applicant’s argument that there is no suggestion to combine the references, the Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one of ordinary skill in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).  References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosure.  In re Bozek, 163 USPQ 545 (CCPA 1969).  In this case, since Saghier teaches “application response times resulting from user interactions with the plurality of applications running on the network system” (see Patent Board Decision pages 5-6, 6/16/2020 and Saghier col. 2, lines 52-56): The system includes a computer operable to execute applications, to operate computing hardware, to generate performance data on the applications and computing hardware, and to generate information related to transactions), using the streaming data of Williams, that is network traffic, that classified into transactional traffic and/or non-transactional traffic for presentation to users in order to understand the health of an application (see Williams [0144, 0147] and  Patent Board Decision pages 10-11, 6/16/2020).  
	Furthermore, Williams also teaches that a collected data pertains to user interaction with an application and that metrics obtained from the collected data relate to application response times.  That is, Williams teach the “total response time” (see another Patent Board Decision page 4, 05/01/2017).
	Therefore, including the transactional traffic and non-transactional traffic of Williams into the data of Saghier for users presented with these numerous metrics to classify network traffic types, such as transactional traffic and/or non-transactional traffic to understand the health of an application, is the reason for the combination.

Argument c:
The Office Action fails to explain in details:
- How Williams (alone or combined with Saghier) discloses the elements actually claimed.
- Why providing “the network data” of Williams into the computer network of Saghier would be beneficial or advantageous to the system of Saghier.
- How providing “the network data” of Williams into the computer network of Saghier would have been routine, predicable, or otherwise obvious to an ordinarily skilled artsan.
	- How providing “the network data” of Williams into the computer network of Saghier would result in the exact invention claimed.
Response to the argument c:
	- How Williams (alone or combined with Saghier) discloses the elements actually claimed:
	As noted in the Patent Board Decision page 4, date 05/01/2017, in addition to the teaching of Saghier, in which application response times resulting from user interactions with applications (Saghier, col. 2, lines 30-32, 56-59), Williams also teaches that collecting data relate to application response times is obtained (see Williams [0144]), which is equivalent to the claimed “application response time”, wherein the collected network traffic data is stored in a shared memory buffer (Williams, fig. 11, [0137]).  That is, the collected data pertains to user interaction with an application (Patent Board Decision page 4, date 05/01/2017).  Network traffic type is then classified, such as transactional traffic and/or non-transactional traffic ([0144]).  A server may bind two ports and use one port for transactional traffic such as HTTP traffic and may use another port for non-transactional ([0147]).
	Therefore, Williams (alone or combined with Saghier) discloses the elements actually claimed.


As noted above, the beneficial or advantageous to the system of Saghier is to understand the health of an application (see Williams [0144] and Patent Board Decision pages 10-11).

- How providing “the network data” of Williams into the computer network of Saghier would have been routine, predicable, or otherwise obvious to an ordinarily skilled artisan?
It is obvious to an ordinarily skilled artisan because one skill in the art is able to modify the data of Saghier to filter or classify the data into transactional data and non-transactional data of Williams.  Modify data of Saghier to include streaming data of William is obviously that can be done by one skill in the art. 

- How providing “the network data” of Williams into the computer network of Saghier would result in the exact invention claimed?
Applicant’s specification (col. 1-7) discloses a method for providing filters and monitor data on a graph to avoid added time/expense of determining whether a problem exists, the magnitude of the problem, and to assist in providing the user with sufficient, relevant information to diagnose and correct any problems.  Williams teaches a method for monitoring the contents of network traffic in a network device and identifying and analyzing transactional network traffic.  The transactional network traffic is filtered into transactional and non-transactional network traffic that assists the operator in identifying transactional and infrastructure problems resulting in application performance degradation (abstract, [0007]).   The invention of Williams is also to identifying the transaction problem as the applicant’s claimed invention.  However, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 

Argument d:
How and/or why “providing a summary of components” would cause Saghier to include the exact elements claimed (which it would not), it is submitted that a prima facie case of obviousness has not been presented.
Response to the argument d:  
	Williams (see fig. 7, [0116]) teaches that a graphical user interface (GUI) including a model generated by a health data processing application.  A summary field 708 may be provided to illustrate summary information corresponding to one or more applications and/or application components, among others.  A port identification portion 712 may be operable to show the connections corresponding to and/or through a particular port.  Paragraph 0147 teaches that network traffic type may include transactional traffic and/or non-transactional traffic. For example, a server may bind two ports and use one port for transactional traffic such as HTTP traffic and may use another port for non-transactional.  That is, these data display as a summary to include in the teaching of Saghier for understand the health of an application so that a challenge has become a battle to keep pace with these demands by checking and maintaining computers very often to insure that they can handle the capacity needs placed upon them by the ever increasing number of users and demand for executing more 

Argument e:
Why one of skill the art would seek to modify the system of Saghier to include the transaction network traffic and/or non-transactional network traffic for monitor summary health status of an historical model of network application health during a specified time interval.
Response to point e:
As explained above, monitoring summary health status to understand the health of an application.  In addition an operator can select a specified period of time to monitor the data so that the system of Saghier can periodically gathering performance data and transaction data from a computer and determining correlation factors between the performance data and the transactions data for a common time period (see Saghier col. 2, lines 28-32);

Argument f:
Office Action fails to explain in detail how providing a plurality of selectable message files of De, wherein a command message is provided for controlling the timing of the display of a message to the 
The combination of Saghier, Williams, and De would not result in the exact invention claimed.
Response to the argument f:
Because the non-transaction message is displayed to the user during a transaction (see the Response to the argument a above), the user is able to control whether or how long the non-transaction message will be displayed along with the transaction message.  That is, the user is able to control the timing of the display of a non-transaction message in response to the authorization message (see paragraphs [0004], [0006]).  In response to applicant’s argument that would not result in the exact invention claimed, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

For those reasons, the rejection is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 24-25 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saghier (US 7369981 B1), in view of Williams (US 20140019609 A1), and further in view of De (US 20020095341 A1).
Regarding to claim 24, Saghier teaches a non-transient, computer readable media having stored thereon instructions for providing infrastructure metrics for network system comprised of a plurality of network components wherein the instructions, when executed by a computing device, cause the computing device to perform steps comprising:
obtaining data indicative of application response times resulting from user interactions with a plurality of applications running on the network system (col. 2, lines 30-32, determining correlation factors between the performance data and the transactions data for a common time period; col. 2, lines 57-56, at least one data structure operable to collect and store one or more sets of performance data related to the computer and collected and store information related to transactions on the computer; col. 4, lines 66-67, Correlation values may be calculated based on computer performance data and transactions information);
obtaining data indicative of operating system usage of system resources (col. 5, lines 6-9, Correlation is determined between the transaction data (such as number of transactions) and each of the sets of performance data (e.g., CPU usage, I/O, memory, disk access, and packet-rate data). ) for each operating system running the plurality of applications running on the network system (col. 6, lines 31-34, Computer performance data 330 may include a variety of functions that measure various performance aspects of computer 310 to provide an indication of the computer's  performance Ability);
correlating at least one of the one or more sequences of transactional data and the one or more sequences of non-transactional data together with the data indicative of operating system usage of system resources for each operating system running the plurality of applications running on the network (col. 5, lines 10-14, a first correlation value is generated that indicates a correlation between the number of transactions performed on a computing device over a span of time and the CPU usage associated with that computing device over the same span of time); and
using a common time scale to display on a display in a graphical format the correlated at least one of the one or more sequences of transactional data and the one or more sequences of non-transactional data and the data indicative of operating system usage of system resources for each operating system running the plurality of applications running on the network system (fig. 5, col. 8, lines 54-62, data output 500 illustrates a series of performance data gathered from computer 510 segmented by dates 515 and time 520. The series of performance data gathered from computer 510 include transactions 525, CPU utilization 530, memory utilization 535, disk-access utilization 540, and packet-rate utilization 545).
Saghier does not explicitly teach
one or more sequences of transactional data and the one or more sequences of non-transactional data.
bifurcating at least the data indicative of application response times resulting from user interactions with the plurality of applications running on the network system into one or more sequences of transactional data and one or more sequences of non-transactional data.
Williams teaches
bifurcating at least the data indicative of application response times resulting from user interactions with the plurality of applications running on the network system ([0136] Reference is now made to FIG. 11, which illustrates example operations carried out by a kernel space module of collector application 200 in collecting raw network traffic data to be parsed and/or filtered) into one or more sequences of transactional data and one or more sequences of non-transactional data ([0147] a server may bind two ports and use one port for transactional traffic such as HTTP traffic and may use another port for non-transactional);
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the teachings of Williams into the teachings of Saghier for providing a summary of the components.  It would have been beneficial for monitor summary health status of an historical model of network application health during a specified time interval.
Saghier and Williams do not explicitly teach
one or more sequences of transactional data and the one or more sequences of non-transactional data.
De teaches
one or more sequences of transactional data and the one or more sequences of non-transactional data [0004] One of the non-transaction messages is selected for display to the user and the selected non-transaction message is displayed within the sequence of transaction messages).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the teachings of De into the teachings of Saghier and Williams for identifying that the transactional message and non-transactional message are sequence of messages.  It would have been beneficial for providing the transaction terminal a plurality of selectable message files, each comprising digital data corresponding to a non-transaction message, and wherein a command message is provided by the at least one server to the transaction terminal for controlling the timing of the display of a non-transaction message to the user.

Regarding to claim 25, the combination of Saghier, Williams, and De teach the non-transient, computer-readable media as recited in claim 24, wherein Saghier further teaches
(col. 6, lines 45-50, memory data 336 provides information related to computer performance optionally depending on a selection by the system administrator or the user including the computer's ability to store information temporarily without using permanent disk storage as well as the computer's ability to quickly retrieve information from the same; col. 6, lines 31-34; Computer performance data includes a variety of functions that measure various performance aspects of computer to provide an indication of the computer's  performance ability).

Regarding to claim 29, the combination of Saghier, Williams, and De teach the non-transient, computer-readable media as recited in claim 24, Williams further teaches 
the graphical format displayed comprises a summary regarding each of the plurality of components of the network system ([0116] A summary field 708 may be provided to illustrate summary information corresponding to one or more applications and/or application components, among others).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the teachings of Williams into the teachings of Saghier and De for providing a summary of the components.  It would have been beneficial for monitor summary health status of an historical model of network application health during a specified time interval.

Claims 26-28 and 31-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saghier (US 7369981 B1), in view of Williams (US 20140019609 A1),  in view of De (US 20020095341 A1), and in view of Jones (US 20050091369)
Regarding to claim 26, the combination of Saghier, Williams, and De teach the non-transient, computer-readable media as recited in claim 24, Saghier does not explicitly teach wherein 
the instructions, when executed by the device, cause the device to determine when the at least one of the one or more sequences of transactional data and the one or more sequences of non-transactional data as correlated together with the data indicative of operating system usage of system resources for each operating system running the plurality of applications running on the network system indicate at least one of a current or future anomaly.
Jones teaches
the instructions, when executed by the device, cause the device to determine when the at least one of the one or more sequences of transactional data [0007] Data storage management tool that monitors and records the functioning of data storage devices, and also provides predictive analysis of the functioning of the data storage devices to therefore provide early warning of either an impending or possible future failure of a particular storage device) and the one or more sequences of non-transactional data as correlated together with the data indicative of operating system usage of system resources for each operating system running the plurality of applications running on the network system indicate at least one of a current or future anomaly ([0051] A "warning" status can be provided for those computers having data storage device(s) which may not have yet failed, but may be exhibiting signs of degradation; [0056] The screen also provides an explanation of the particular error which is that the tape read error percentage exceeded threshold limits.


Regarding to claim 27, the combination of Saghier, Williams, De, and Jones teach the non-transient, computer-readable media as recited in claim 26, wherein Jones further teaches
the instructions, when executed by the device, cause the device to provide an alert to a user regarding the detected anomaly ([0003]; “Automatically alert a user to either impending failure of the data storage device, or possible failure of the device”).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the teachings of Jones into the teachings of Saghier, Williams, and De for providing an alert if failure occurs.  It would have been beneficial for early making decision to prevent loss of data.

Regarding to claim 28, the already combination of Saghier, Williams, De, and Jones teach the non-transient, computer-readable media as recited in claim 27, wherein Jones further teaches
the alert process comprises at least one of an email alert, an audio alert, a visual alert, a pager alert, or a, or a messaging alert ([0064] If the particular tape which has just been inserted has any history of being defective, then an error notification is generated as shown at block 106 which could be in the form of an e-mail to the administrator).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the teachings of Jones into the teachings of Saghier, Williams, and De for providing a message alert if failure occurs.  It would have been beneficial for early making decision to prevent loss of data.

Regarding to claim 31, although the combination of Saghier, Williams, and De teach the non-transient, computer-readable media as recited in claim 29, Saghier does not explicitly teach wherein
the instructions, when executed by the device, cause the device to respond to a selection of a summary regarding one of the plurality of components of the network system by causing additional graphical information on the common time scale regarding the selected one the plurality of components of the network system to be displayed.
Jones teaches 
the instructions, when executed by the device, cause the device to respond to a selection of a summary regarding one of the plurality of components of the network system by causing additional graphical information on the common time scale regarding the selected one the plurality of components of the network system to be displayed ([0057] FIGS. 7-11, a user may also wish to view information in graphical format. For example, a user may wish to view a particular monitored parameter, such as read/write errors, as a function of the read/write errors over a particular period of time or in realtime).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the teachings of Jones into the teachings of Saghier for providing graphical information displays on a time scale.  It would have been beneficial for a user would also have the option of clicking on the "Error Detail" tab to view specific information about the particular error which may be occurring at that time.

Regarding to claim 32, the already combination of Saghier, Williams, De, and Jones teach the non-transient, computer-readable media as recited in claim 31, wherein Jones further teaches 
the additional graphical information is filterable ([0057] FIG. 12, in various set up screens (not shown), the administrator may set up realtime viewing of graphical information by designating/extracting a particular data range from the administrator database, shown at block 76, retrieving parameter values within the selected data range as shown at block 78).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the teachings of Jones into the teachings of Saghier for identify the graphic is filterable.  It would have been beneficial for occupies a smaller portion of the screen and other information continues to be displayed, such as the pull down menu designating the particular device selected for viewing.

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saghier (US 7369981 B1), in view of Williams (US 20140019609 A1), in view of De (US 20020095341 A1), and further in view Breslin (US 7,827,448 B1).
Regarding to claim 30, Saghier, Williams, and De teach the limitations as described in claim 24 above, Saghier does not explicitly teach 
the non-transient, computer-readable media as recited in claim 29, wherein the summary is color-coded to reflect the current operating condition of each of the plurality of components of the network system.
Breslin teaches
the non-transient, computer-readable media as recited in claim 29, wherein the summary is color-coded to reflect the current operating condition of each of the plurality of components of the network system (Fig.1 displays a status summary, Col. 3, line 1-5; “Green status indicator indicates a parameter that meets or exceeds an acceptable level, a red status indicator indicates a parameter in an unacceptable range, and a yellow status indicator indicates a parameter between the acceptable and unacceptable levels”);
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the teachings of Breslin into the teachings of Saghier for determining status information .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ANH NGUYEN/Examiner, Art Unit 2454